Citation Nr: 1814328	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  10-40 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to November 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's January 2010 notice of disagreement addressed claims of service connection for diabetes mellitus, and bilateral knee, bilateral wrist, bilateral hand, bilateral elbow, and cervical and lumbosacral spine disabilities.  In July 2012 a Travel Board hearing was held before a Veteran's Law Judge (VLJ) who is no longer with the Board; a transcript is in the record.  A January 2013 Board decision granted service connection for diabetes mellitus, and bilateral knee disabilities (resolving those matters), and remanded the remaining issues.  October 2013 correspondence from the Veteran withdrew his appeals seeking service connection for bilateral elbow and l wrist disabilities; an April 2016 Board decision dismissed the appeals in those matters and granted service connection for degenerative arthritis of the cervical and lumbar spine (resolving all those matters), and remanded for further development the matter of service connection for bilateral hand disabilities.  March 2017 correspondence offered the Veteran the opportunity for a hearing before a VLJ show would decide the remaining appeal (and notified him that if he did respond in 30 days, it would be assumed that he did not want another hearing).  He did not respond .  In August 2017 this matter was remanded for additional development.  The case is now assigned to the undersigned.

The issue of service connection for cataracts as secondary to service-connected ulcerative colitis was raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 





FINDING OF FACT

The preponderance of the evidence is against a finding that at any time during the pendency of the instant claim the Veteran was shown to have a chronic disability of either hand .


CONCLUSION OF LAW

Service connection for a bilateral hand disability is not warranted.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in December 2008, January 2009, April 2009, and February 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. 
§ 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all pertinent private and VA treatment records he identified.  He was afforded VA examinations in July 2009, August 2013,  and an August 2017 medical advisory opinion was received in response to the Board's last remand.  The Veteran has not alleged prejudice from a notice or a duty to assist deficiency.  [His representative argues in essence that insufficient weight is given to the Veteran's own subjective reports.]  As the VLJ who conducted the hearing in this matter is no longer with the Board, the Veteran was offered the opportunity for another hearing, and declined the request.  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  To substantiate a claim of service connection there must be evidence of: (i) a current disability (for which service connection is sought); (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

On November 1992 examination for separation from service, no hand complaints were noted.  The upper extremities were normal on clinical evaluation.  In a report of medical history at the time he indicated that he was in good health.

In January 2009 correspondence the Veteran's private nurse practitioner opined (without including rationale) that there was a link between his ulcerative colitis treatment and his ongoing medical conditions.

On July 2009 examination the Veteran reported receiving a diagnosis of degenerative joint disease (DJD) of both hands two years prior.  Left and right hand X-Rays were within normal limits; the examiner indicated there was a lack of pathology to render a diagnosis [of a hand disability].

On August 2013 VA hand and finger conditions examination the only noted hand or finger diagnosis was a history of a fifth digit fracture of both hands prior to service.  It was noted that the Veteran had undergone carpal tunnel release (surgery for a wrist disability).  An August 2013 X-Ray of the left hand showed calcification lateral to the DIP joint of the fifth digit which may be posttraumatic or due to degenerative changes; a right hand X-ray was negative.  There was mild soft tissue swelling dorsal to the carpal bones.  

An August 2017 VA medical opinion found that it was less likely than not that the Veteran's service-connected ulcerative colitis caused or aggravated a bilateral hand condition.  The examiner indicated, in essence (and citing to supporting clinical data), that a bilateral hand disability was not shown.  The examiner observed incidentally (among many other things) that the Veteran did not have the type of ulcerative colitis pathology (postoperative recurrence) which might result in arthritic pathology residuals.  

The threshold question in this matter (as with any claim of service connection) is whether or not there is competent evidence that the Veteran currently has or (during the pendency of the claim has had) a bilateral hand disability.  The record does not show that he has (or during the pendency of his claim has had) such disability.  He has not submitted evidence showing a medical diagnosis of a bilateral hand disability.  While he has on occasion reported bilateral hand pain, X-rays of both the both hands have been normal.  On August 2013 and August 2017 VA examinations the only noted diagnoses related to the hands were residuals fifth finger fractures sustained prior to service.  The August 2017 consulting provider did note that the Veteran had a diagnosis of carpal tunnel syndrome (which is a wrist disability).  As was noted above, an April 2016 [now final]  Board decision dismissed the Veteran's appeal seeking service connection for a bilateral wrist disability, and that matter is no longer on appeal.

The Board acknowledges the Veteran's reports of symptoms of pain and numbness in both hands.  However, whether there is underlying pathology for such complaints (a bilateral hand disability) is a medical question that requires medical expertise (informed by diagnostic studies); it is beyond the realm of common knowledge and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As competent (medical) evidence of record does not show that the Veteran has (diagnostic studies have not found) a chronic bilateral hand disability, the Veteran has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet.App. 223 (1992.  The preponderance of the evidence is against this claim; the appeal in the matter must be denied.


ORDER

Service connection for a bilateral hand disability is denied.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


